 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD B. BROOKS,                                 No. 2:19-cv-00879 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    R. FOX,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has requested that this action be dismissed

18   until petitioner has exhausted all state remedies. ECF No. 32. Petitioner is cautioned that the

19   habeas corpus statute imposes a one-year statute of limitations for filing non-capital habeas

20   corpus petitions in federal court. Petitioner has indicated he is seeking to challenge his parole

21   denial by the Board of Parole Hearings. ECF No. 32 at 3.

22                  A prisoner challenging a parole decision is first eligible to file a
                    federal habeas petition only after state habeas proceedings are
23                  complete. Before state prisoners can file a federal habeas petition,
                    they “must give the state courts one full opportunity to resolve any
24                  constitutional [claims] by invoking one complete round of the State's
                    established appellate review process.” O'Sullivan v. Boerckel, 526
25                  U.S. 838, 845, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). Because
                    California does not provide for direct appellate review of parole
26                  board decisions, state habeas review is the first and only opportunity
                    the California state courts have to hear a prisoner's constitutional
27                  claims. State prisoners challenging parole board decisions must
                    therefore exhaust state habeas relief before they file a federal habeas
28                  petition.
                                                        1
 1   Redd v. McGrath, 343 F.3d 1077, 1082 (9th Cir. 2003). No answer or motion to dismiss having

 2   been filed, the court construes petitioner's request to dismiss as a notice of voluntary dismissal

 3   without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

 4           Accordingly, IT IS HEREBY ORDERED that:

 5          1. Petitioner’s request to withdraw writ of habeas corpus (ECF No. 32) is construed as a

 6   notice of voluntary dismissal without prejudice pursuant to Fed. R. Civ. R. 41(a)(1)(A)(i); and

 7          2. The Clerk of the Court is directed to close this case.

 8   Dated: September 25, 2019
                                                 /s/ Gregory G. Hollows
 9                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
